DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on .  
Claims 1,3, 6-7, and 9-13 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Response to Amendments and Arguments
Applicant’s arguments with respect to Claims 1, 3, and 9-11 under 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. (US 2013/0261921) in view of Aria et. al. (US 2006/0100769) hereinafter Aria et al.
Regarding Claim , 
 disclose:
A control device comprising: 
a control unit  ( “driving support device”) that controls an electromagnetic sensor ( “distance sensor such as an LRF or stereo camera”) which performs 
wherein the control unit ( “driving support device”) sets a scanning range of the electromagnetic sensor in a longitudinal direction, based on information indicating a current position of the mobile body and information indicating a road gradient of a predicted course (see at least ) of the mobile body () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (S306, S307, S308) (Claims 3, 7)  () (See at Least Figs 1, 3, 4, 9).  
wherein the control unit ( “driving support device”) sets the scanning range in the longitudinal direction, based on information indicating the road gradient, the information being included in road information on a position that is a predetermined distance ahead (see at least ) of the current position of the mobile body () on the predicted course (see at least ) () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9).  
Bando et al. fail to explicitly disclose:
wherein the control unit acquires speed information of the mobile body, and sets the predetermined distance using the speed information 
wherein the control unit sets the predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter.
However Bando et al. disclose:
wherein the control unit ( “driving support device”) sets the predetermined distance using the speed information (¶¶0031, ; “vehicle controller 107, upon detection that the difference covariance outputted from the driving support device 101 increases and a range in which the own vehicle position is present is widening, judges that certainty of the own vehicle position deteriorates, and performs control in a manner such as to reduce a vehicle speed to an appropriate speed.”) and
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of acquiring speed information of a mobile body and setting a predermined distance using the speed information  (¶0030; “The radar 12 is, for example, a milliwave radar…radar 12 transmits milliwaves toward the front of the subject vehicle… Based on the frequency of the beat signal, the control ECU 11 calculates the relative speed, and the distance to the target object to be detected within a predetermined detection area, and the like, and calculates the direction of the detected object based on the transmission direction of the milliwaves when the reflected signal is received.”) and setting a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter (¶¶: “The preceding vehicle determining unit 21 sets the preceding vehicle that the subject vehicle follows by making a selection from multiple preceding vehicle candidates in the estimated travel trajectory of the subject vehicle, in accordance with priority levels that are based on, for example, distance from the subject vehicle, relative speed, and the like.”; “When the preceding vehicle determining unit 21 determines that there is a preceding vehicle, the target vehicle speed determining unit 31 sets a target vehicle speed for the speed of the subject vehicle (vehicle speed) based on information such as the distance from the subject vehicle to the preceding vehicle and their relative speeds, and the target inter-vehicle distance input from the target inter-vehicle distance determining unit 32, and outputs a control signal to the throttle controller 33 and the target brake pressure determining unit 34 so as to change the vehicle speed of the subject vehicle to the set target vehicle speed.”) (See Fig 3) in order to prevent a need for excessive deceleration and prevent the need for an abrupt stop (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would acquiring speed information of a mobile body and set a predermined distance using the speed information and set a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter in  to prevent a need for 
Regarding Claim , 
The combination of references further disclose:
wherein the control unit determines the position that is the predetermined distance ahead (Bando et al: see at least ), by using set route information set in advance as the predicted course (Bando et al: see at least ) of the mobile body and the current position of the mobile body () () (Bando et al: ¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (Bando et al: See at Least Figs 1, 3, 4, 9).  
Regarding Claim , 
 disclose:
A method of controlling, by a computer ( “driving support device”), an electromagnetic sensor ( “distance sensor such as an LRF or stereo camera”) which scans an object by emitting electromagnetic waves and is disposed in a mobile body () (¶¶-0032), the method comprising: 
setting a scanning range in a longitudinal direction of the electromagnetic sensor, based on information indicating a current position of the mobile body () and information indicating a road gradient of a predicted course (see at least ) of the mobile body () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (S306, S307, S308) (Claims 3, 7)  () (See at Least Figs 1, 3, 4, 9)
wherein the method is further comprising:
road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9); 
Bando et al. fail to explicitly disclose:
acquiring speed information of the mobile body; and setting the predetermined course using the speed information and setting the predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter.
However Bando et al. disclose:
wherein the control unit ( “driving support device”) sets the predetermined distance using the speed information (¶¶0031, ; “vehicle controller 107, upon detection that the difference covariance outputted from the driving support device 101 increases and a range in which the own vehicle position is present is widening, judges that certainty of the own vehicle position deteriorates, and performs control in a manner such as to reduce a vehicle speed to an appropriate speed.”) and
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of acquiring speed information of a mobile body and setting a predermined distance using the speed information  (¶0030; “The radar 12 is, for example, a milliwave radar…radar 12 transmits milliwaves toward the front of the subject vehicle… Based on the frequency of the beat signal, the control ECU 11 calculates the relative speed, and the distance to the target object to be detected within a predetermined detection area, and the like, and calculates the direction of the detected object based on the transmission direction of the milliwaves when the reflected signal is received.”) and setting a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter (¶¶: “The preceding vehicle determining unit 21 sets the preceding vehicle that the subject vehicle follows by making a selection from multiple preceding vehicle candidates in the estimated travel trajectory of the subject vehicle, in accordance with priority levels that are based on, for example, distance from the subject vehicle, relative speed, and the like.”; “When the preceding vehicle determining unit 21 determines that there is a preceding vehicle, the target vehicle speed determining unit 31 sets a target vehicle speed for the speed of the subject vehicle (vehicle speed) based on information such as the distance from the subject vehicle to the preceding vehicle and their relative speeds, and the target inter-vehicle distance input from the target inter-vehicle distance determining unit 32, and outputs a control signal to the throttle controller 33 and the target brake pressure determining unit 34 so as to change the vehicle speed of the subject vehicle to the set target vehicle speed.”) (See Fig 3) in order to prevent a need for excessive deceleration and prevent the need for an abrupt stop (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would acquiring speed information of a mobile body and set a predetermined distance using the speed information and set a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter in  to prevent a need for excessive deceleration and prevent the need for an abrupt stop (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
A non-transitory computer readable medium storing a program causing a computer to execute a control method, the control method comprising: setting a scanning range in a longitudinal direction of the measuring device, based on information indicating a current position of the mobile body and information indicating a road gradient of a predicted course (see at least ) of the mobile body (see at least ) () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9)

setting the scanning range, in the longitudinal direction, based on information indicating the road gradient, the information being included in road information on a position that is a predetermined distance ahead (see at least ) of the current position of the mobile body () on the predicted course (see at least ) () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9); 
Bando et al. fail to explicitly disclose:
acquiring speed information of the mobile body; and setting the predetermined course using the speed information and setting the predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter.
However Bando et al. disclose:
wherein the control unit ( “driving support device”) sets the predetermined distance using the speed information (¶¶0031, ; “vehicle controller 107, upon detection that the difference covariance outputted from the driving support device 101 increases and a range in which the own vehicle position is present is widening, judges that certainty of the own vehicle position deteriorates, and performs control in a manner such as to reduce a vehicle speed to an appropriate speed.”) and
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of acquiring speed information of a mobile body and setting a predetermined distance using the speed information  (¶0030; “The radar 12 is, for example, a milliwave radar…radar 12 transmits milliwaves toward the front of the subject vehicle… Based on the frequency of the beat signal, the control ECU 11 calculates the relative speed, and the distance to the target object to be detected within a predetermined detection area, and the like, and calculates the direction of the detected object based on the transmission direction of the milliwaves when the reflected signal is received.”) and setting a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter (¶¶: “The preceding vehicle determining unit 21 sets the preceding vehicle that the subject vehicle follows by making a selection from multiple preceding vehicle candidates in the estimated travel trajectory of the subject vehicle, in accordance with priority levels that are based on, for example, distance from the subject vehicle, relative speed, and the like.”; “When the preceding vehicle determining unit 21 determines that there is a preceding vehicle, the target vehicle speed determining unit 31 sets a target vehicle speed for the speed of the subject vehicle (vehicle speed) based on information such as the distance from the subject vehicle to the preceding vehicle and their relative speeds, and the target inter-vehicle distance input from the target inter-vehicle distance determining unit 32, and outputs a control signal to the throttle controller 33 and the target brake pressure determining unit 34 so as to change the vehicle speed of the subject vehicle to the set target vehicle speed.”) (See Fig 3) in order to prevent a need for excessive deceleration and prevent the need for an abrupt stop (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would acquiring speed information of a mobile body and set a predetrmined distance using the speed information and set a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter in  to prevent a need for excessive deceleration and prevent the need for an abrupt stop (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the control unit sets the scanning range in a lateral direction based on information indicating a road shape, the information being included in road information on a position that is a predetermined distance ahead (see at least ) of the current position of the mobile body on the predicted course (see at least ) () () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9).  .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. and Arai et al. as applied above in view of Ono et al. (JP-05196736A) hereinafter Ono et al.
Regarding Claim , 
A control device comprising: 
a control unit  ( “driving support device”) that controls an electromagnetic sensor ( “distance sensor such as an LRF or stereo camera”) which performs scanning by emitting electromagnetic waves and is disposed in a mobile body () (¶¶-0032), 
wherein the control unit ( “driving support device”) sets a scanning range of the electromagnetic sensor in a longitudinal direction, based on information indicating a current position of the mobile body and information indicating a road gradient of a road shape data is defined as, for example, curvature data or gradient data”) (S306, S307, S308) (Claims 3, 7)  () (See at Least Figs 1, 3, 4, 9).  
wherein the control unit ( “driving support device”) sets the scanning range in the longitudinal direction, based on information indicating the road gradient, the information being included in road information on a position that is a predetermined distance ahead (see at least ) of the current position of the mobile body () on the predicted course (see at least ) () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9).  
 fail to explicitly disclose:
performs switching between (a) setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead and (b) setting the scanning range in the lateral direction by using a steering signal indicating a steering direction of the mobile body, based on the speed information; and  
acquiring speed information of the mobile body; and setting the predetermined course using the speed information and setting the predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter.
 disclose:
setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead (see at least ) and setting the scanning range in the lateral direction (), based on the speed information  (¶¶) and 
wherein the control unit ( “driving support device”) sets the predetermined distance using the speed information (¶¶0031, ; “vehicle controller 107, upon detection that the difference covariance outputted from the driving support device 101 increases and a range in which the own vehicle position is present is widening, judges that certainty of the own vehicle position deteriorates, and performs control in a manner such as to reduce a vehicle speed to an appropriate speed.”)
Ono et al. teach:
A prior art control device using a known technique that is applicable to the device of Bando et al.  Namely the technique of performing switching between setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead and setting the scanning range in the lateral direction by using a steering signal indicating a steering direction of the mobile body, based on the speed information (¶¶) () to provide improved detection of the road surface along curves to improve safety (¶¶). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Ono et al. to the device of Bando et al. would have yielded predictable results and resulted in an improved device.  Namely, a device that would 
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of acquiring speed information of a mobile body and setting a predetermined distance using the speed information  (¶0030; “The radar 12 is, for example, a milliwave radar…radar 12 transmits milliwaves toward the front of the subject vehicle… Based on the frequency of the beat signal, the control ECU 11 calculates the relative speed, and the distance to the target object to be detected within a predetermined detection area, and the like, and calculates the direction of the detected object based on the transmission direction of the milliwaves when the reflected signal is received.”) and setting a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter (¶¶: “The preceding vehicle determining unit 21 sets the preceding vehicle that the subject vehicle follows by making a selection from multiple preceding vehicle candidates in the estimated travel trajectory of the subject vehicle, in accordance with priority levels that are based on, for example, distance from the subject vehicle, relative speed, and the like.”; “When the preceding vehicle determining unit 21 determines that there is a preceding vehicle, the target vehicle speed determining unit 31 sets a target vehicle speed for the speed of the subject vehicle (vehicle speed) based on information such as the distance from the subject vehicle to the preceding vehicle and their relative speeds, and the target inter-vehicle distance input from the target inter-vehicle distance determining unit 32, and outputs a control signal to the throttle controller 33 and the target brake pressure determining unit 34 so as to change the vehicle speed of the subject vehicle to the set target vehicle speed.”) (See Fig 3) in order to prevent a need for excessive deceleration and prevent the need for an abrupt stop (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would acquiring speed information of a mobile body and set a predetrmined distance using the speed information and set a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter in  to prevent a need for excessive deceleration and prevent the need for an abrupt stop (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
The combination of references further disclose:
wherein the control unit sets the scanning range in the lateral direction, using the steering signal, in a case where speed of the speed information is equal to or less than 
Regarding Claim , 
 disclose:
A method of controlling, by a computer ( “driving support device”), an electromagnetic sensor ( “distance sensor such as an LRF or stereo camera”) which scans an object by emitting electromagnetic waves and is disposed in a mobile body () (¶¶-0032), the method comprising: 
setting a scanning range in a longitudinal direction of the electromagnetic sensor, based on information indicating a current position of the mobile body () and information indicating a road gradient of a predicted course (see at least ) of the mobile body () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (S306, S307, S308) (Claims 3, 7)  () (See at Least Figs 1, 3, 4, 9)
wherein the method is further comprising: acquiring speed information of the mobile body (¶¶0012, ; “a vehicle translation and rotation angle calculation means adapted to obtain a vehicle behavior based on variation in the distance to the object measured by the distance sensor; and a sensor parameter estimation means adapted to estimate a parameter of a speed sensor based on the vehicle behavior obtained from the vehicle translation and rotation angle calculation means”).  
 fail to explicitly disclose:
switching between (a) setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead and (b) setting the scanning range in the lateral direction by using a steering signal indicating a steering direction of the mobile body, based on the speed information; and  
acquiring speed information of the mobile body and setting the predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter.
 disclose:
setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead (see at least ) and setting the scanning range in the lateral direction (), based on the speed information  (¶¶) and 
wherein the control unit ( “driving support device”) sets the predetermined distance using the speed information (¶¶0031, ; “vehicle controller 107, upon detection that the difference covariance outputted from the driving support device 101 increases and a range in which the own vehicle position is present is widening, judges that certainty of the own vehicle position deteriorates, and performs control in a manner such as to reduce a vehicle speed to an appropriate speed.”)
Ono et al. teach:
A prior art control device using a known technique that is applicable to the device of Bando et al.  Namely the technique of performing switching between setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead and setting the scanning range in the lateral direction by using a steering signal indicating a steering direction of the mobile body, based on the speed information (¶¶) () to provide improved detection of the road surface along curves to improve safety (¶¶). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Ono et al. to the method of Bando et al. would have yielded predictable results and resulted in an improved device.  Namely, a method that would switch between setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead and setting the scanning range in the lateral direction by using a steering signal indicating a steering direction of the mobile body, based on the speed information in Bando et al. to provide improved detection of the road surface along curves to improve safety (¶¶). 
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of acquiring speed information of a mobile body (¶0030; “The radar 12 is, for example, a milliwave radar…radar 12 transmits milliwaves toward the front of the subject vehicle… Based on the frequency of the beat signal, the control ECU 11 calculates the relative speed, and the distance to the target object to be detected within a predetermined detection area, and the like, and calculates the direction of the detected object based on the transmission direction of the milliwaves when the reflected signal is received.”) and setting a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter (¶¶: “The preceding vehicle determining unit 21 sets the preceding vehicle that the subject vehicle follows by making a selection from multiple preceding vehicle candidates in the estimated travel trajectory of the subject vehicle, in accordance with priority levels that are based on, for example, distance from the subject vehicle, relative speed, and the like.”; “When the preceding vehicle determining unit 21 determines that there is a preceding vehicle, the target vehicle speed determining unit 31 sets a target vehicle speed for the speed of the subject vehicle (vehicle speed) based on information such as the distance from the subject vehicle to the preceding vehicle and their relative speeds, and the target inter-vehicle distance input from the target inter-vehicle distance determining unit 32, and outputs a control signal to the throttle controller 33 and the target brake pressure determining unit 34 so as to change the vehicle speed of the subject vehicle to the set target vehicle speed.”) (See Fig 3) in order to prevent a need for excessive deceleration and prevent the need for an abrupt stop (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded 
Regarding Claim , 
 disclose:
A non-transitory computer readable medium storing a program causing a computer to execute a control method, the control method comprising: setting a scanning range in a longitudinal direction of an electromagnetic sensor which scans an object by emitting electromagnetic waves, based on information indicating a current position of a mobile body and information indicating a road gradient of a predicted course (see at least ) of the mobile body (see at least ) () (¶¶; “road shape data is defined as, for example, curvature data or gradient data”) (See at Least Figs 1, 3, 4, 9)
 fail to explicitly disclose:
switching between (a) setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead and (b) setting the scanning range in the lateral direction by using a steering signal indicating a steering direction of the mobile body, based on the speed information; and  
acquiring speed information of the mobile body and setting the predetermined distance longer as a moving speed of the mobile body increases such that the 
 disclose:
setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead (see at least ) and setting the scanning range in the lateral direction (), based on the speed information  (¶¶) and 
wherein the control unit ( “driving support device”) sets the predetermined distance using the speed information (¶¶0031, ; “vehicle controller 107, upon detection that the difference covariance outputted from the driving support device 101 increases and a range in which the own vehicle position is present is widening, judges that certainty of the own vehicle position deteriorates, and performs control in a manner such as to reduce a vehicle speed to an appropriate speed.”)
Ono et al. teach:
A prior art control device using a known technique that is applicable to the device of Bando et al.  Namely the technique of performing switching between setting the scanning range in a lateral direction by using the information of the position that is the predetermined distance ahead and setting the scanning range in the lateral direction by using a steering signal indicating a steering direction of the mobile body, based on the speed information (¶¶) () to provide improved detection of the road surface along curves to improve safety (¶¶). 

 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of acquiring speed information of a mobile body (¶0030; “The radar 12 is, for example, a milliwave radar…radar 12 transmits milliwaves toward the front of the subject vehicle… Based on the frequency of the beat signal, the control ECU 11 calculates the relative speed, and the distance to the target object to be detected within a predetermined detection area, and the like, and calculates the direction of the detected object based on the transmission direction of the milliwaves when the reflected signal is received.”) and setting a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter (¶¶: “The preceding vehicle determining unit 21 sets the preceding vehicle that the subject vehicle follows by making a selection from multiple preceding vehicle candidates in the estimated travel trajectory of the subject vehicle, in accordance with priority levels that are based on, for example, distance from the subject vehicle, relative speed, and the like.”; “When the preceding vehicle determining unit 21 determines that there is a preceding vehicle, the target vehicle speed determining unit 31 sets a target vehicle speed for the speed of the subject vehicle (vehicle speed) based on information such as the distance from the subject vehicle to the preceding vehicle and their relative speeds, and the target inter-vehicle distance input from the target inter-vehicle distance determining unit 32, and outputs a control signal to the throttle controller 33 and the target brake pressure determining unit 34 so as to change the vehicle speed of the subject vehicle to the set target vehicle speed.”) (See Fig 3) in order to prevent a need for excessive deceleration and prevent the need for an abrupt stop (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would acquire speed information of a mobile body and set a predetermined distance longer as a moving speed of the mobile body increases such that the predetermined distance is defined to have a larger value as the moving speed of the mobile body increases by a function using the moving speed of the mobile body as a parameter in  to prevent a need for excessive deceleration and prevent the need for an abrupt stop (¶¶) (See: MPEP 2143(I)(D)).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Examiner, Art Unit 3747